Citation Nr: 0619631	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an effective date earlier than September 
7, 2000, for the grant of service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 70 
percent for the post-traumatic stress disorder (PTSD) 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from November 1965 to 
December 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The three new and material evidence issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A diagnosis of a sleep disorder is not of record, and 
sleep disturbances are caused by PTSD.

2.  In a decision issued in March 2000, the Board denied the 
reopening of the appellant's claim for service connection for 
a psychiatric disorder, to include PTSD.

3.  The appellant did not appeal a July 2000 Board denial of 
reconsideration of a March 2000 Board decision.  

4.  The appellant did not meet all of the required elements 
for the establishment of service connection for PTSD prior to 
September 7, 2000.

7.  PTSD is not shown to have caused total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

8.  The disability picture caused by PTSD is not so unusual 
as to render the application of the regular schedular rating 
provisions impractical.

9.  The appellant has some college education; he has not 
worked full-time in more than twenty years.

10.  The appellant's service-connected disability consists of 
a psychiatric disability evaluated as 70 percent disabling. 

11.  With full consideration of the appellant's educational 
background and occupational experience, and with resolution 
of doubt in the appellant's favor, it is more likely than not 
that the appellant's service-connected disability is of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.







CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for insomnia or other sleep disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

2.  The criteria for assigning an effective date earlier than 
September 7, 2000 for the grant of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.303, 3.304, 3.309, 3.400 (2005).

3.  The criteria for an initial evaluation in excess of 70 
percent for the appellant's PTSD disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130 (Diagnostic Code 9411) (2005).

4.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.1-4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating and service connection 
claims by correspondence dated in October 2002, December 
2002, July 2003, and August 2003.  These documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  

In those letters, and in the Statement of the Case (SOC), the 
RO informed the appellant about what was needed to establish 
entitlement to service connection for a sleep disorder, what 
was needed to establish an increased rating for PTSD, as well 
as what was needed to establish entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the veteran of such 
information, the entire period from the date of the claim 
until the present is under appellate review for an increased 
initial evaluation for PTSD.  The appellant was also provided 
with notice as to the clinical findings needed for higher 
evaluations for psychiatric disability and for service 
connection for a sleep disorder, as well as the assistance VA 
would provide.  The appellant has appealed the effective date 
established by the RO.  Also, because the claim of 
entitlement to service connection for a sleep disorder is 
being denied, the questions of an appropriately assigned 
evaluation and the effective date for a grant of service 
connection are not relevant.  Therefore, proceeding with this 
matter in its current procedural posture would not inure to 
the appellant's prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for service connection for a sleep disorder 
and that needed for an increased rating for PTSD, as well as 
the assistance VA would provide.  He was also informed as to 
what was needed to establish an earlier effective date for 
the grant of service connection for PTSD.  Therefore, there 
is no duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claim

The appellant contends that he is entitled to service 
connection for a sleep disorder/insomnia.  In general, 
service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Review of the current medical evidence of record does not 
reveal any primary diagnosis of insomnia or other sleep 
disorder.  Instead, the preponderance of the medical evidence 
of record indicates that the appellant has PTSD and that the 
symptoms associated with that disability include sleep 
impairment such as difficulty falling asleep and difficulty 
staying asleep (insomnia), as well as nightmares.  In the 
absence of proof of a current disease or injury, a grant of 
service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Given such, the establishment of service connection for a 
sleep disorder would amount to inappropriate pyramiding - 
i.e., the evaluation of the same disorder under multiple 
diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) 
(Holding that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered. That is, the evaluation 
of the same disability under various diagnoses is to be 
avoided.). 38 C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 
225 (1993).  As there is no competent evidence of record of 
any diagnosis of insomnia or other sleep disorder separate 
and apart from the symptoms of the appellant's PTSD, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for said 
condition.  

Therefore, service connection for insomnia/sleep disorder 
must be denied.  

Because the preponderance of the evidence is against the 
appellant's claim for service connection for insomnia/sleep 
disorder, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
With the preponderance of the evidence against the claim, an 
award of service connection is not warranted.

II.  Earlier effective date claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  Any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new 
application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 
38 C.F.R. §§ 3.156(c), 3.400(q), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

In a decision dated in March 2000, the Board determined that 
new and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, had not been received.  
The appellant filed a motion for reconsideration, but the 
Board denied that request in July 2000.  There was no appeal 
and therefore, the Board's decision was final.  See 
38 U.S.C.A. § 7104(b). 

In a VA Form 21-526 received by the RO in September 1999, the 
appellant requested the reopening of his claim for service 
connection for PTSD.  Review of the evidence of record 
revealed that, in March 2000, the appellant was examined by a 
VA psychologist who found that the appellant's symptoms were 
consistent with PTSD.  In a VA Form 21-4138, received by the 
RO in September 2000, the appellant requested the reopening 
of his claim for service connection for PTSD and attached a 
description of his claimed stressors.  In March 2002, the 
appellant underwent a VA psychiatric evaluation that resulted 
in an Axis I diagnosis of PTSD.  In January 2003, the Center 
for Unit Records Research indicated that the appellant's unit 
had sustained an ambush in December 1967 that resulted in 
casualties; the appellant's claimed stressor was therefore 
confirmed.  In February 2003, the RO granted the claim and 
assigned an effective date of September 9, 2000.  The veteran 
has appealed and contends that he is entitled to an effective 
date back to his initial claim for PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

The evidence of record does not avail the appellant of an 
earlier effective date for the grant of service connection, 
as the basis for the granting of the benefit was not merely 
the receipt of additional medical records showing a current 
diagnosis of PTSD, but also the confirmation of the claimed 
stressor.  The medical determination of a diagnosis of PTSD 
plus confirmation of the occurrence of the stressor formed 
the basis for the granting of service connection for PTSD.  
The appellant's claims file did not include both of the 
elements required under 38 C.F.R. § 3.304(f) prior to 
September 7, 2000.

In summary, the appellant has been provided the appropriate 
effective date for his grant of service connection, the date 
his stressor statement was received rather than the date of 
the CURR report that established confirmation of the claimed 
stressor.  Therefore, because the RO assigned an effective 
date of September 7, 2000, based on the date of the stressor 
statement rather than the date the occurrence of the stressor 
was factually ascertained, the Board concludes that the 
appellant is not entitled to an effective date prior to 
September 7, 2000, for the grant of service connection.  
Nothing in the pertinent statute or regulations provides for 
any earlier date than that assigned by the RO.  In light of 
the foregoing, the September 7, 2000 date must be accepted as 
the date of claim for purposes of determining an effective 
date for the grant of service connection for the appellant's 
PTSD disability.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r).


III.  Increased initial rating for PTSD

The appellant contends that PTSD disability has been more 
severely disabling than reflected by the 70 percent 
evaluation in effect since September 7, 2000.

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his PTSD disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In that decision, the Court also discussed the concept of 
"staging" ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issues before the 
Board are consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

Review of the appellant's VA treatment records reveals that 
he was assessed in February 2000 and found to be alert, 
oriented times three, with normal rate and tone of speech and 
a euthymic affect.  He had no suicidal or homicidal 
ideations.  His thought processes were organized.  There was 
no evidence of depression or mania.  There were no 
hallucinations.  The appellant complained of occasional 
nightmares and flashbacks.  In, June 2000, the appellant 
complained of insomnia and auditory hallucinations.  The next 
month, he reported isolating himself.  In May 2001, the 
appellant said that he was experiencing auditory 
hallucinations.  In September 2001, he was evaluated and 
given a GAF score of 50.  

The appellant underwent a VA psychiatric examination in March 
2002.  He said that he stayed angry all of the time.  He 
reported flashbacks.  He said that he felt isolated and 
indicated that he did not get along with others.  The 
appellant also reported having difficulty sleeping.  He said 
that he had constant memories.  On mental status examination, 
the appellant's insight and judgment were good.  He denied 
hallucinations.  There was no evidence of loose associations 
or flight of ideas.  He did not have paranoid ideations.  The 
appellant had little interest in the things going on around 
him.  The examiner stated that the appellant had a tremendous 
amount of survivor guilt.  There was evidence of psychomotor 
retardation.  The examiner assigned a GAF score of 40.

The appellant's VA treatment records indicate that he was 
assessed in August 2002.  At that time, he was non-psychotic.  
He was non-suicidal and non-homicidal.  The appellant was 
oriented times three and his memory was good.  In February 
2003, the appellant was assigned a GAF score of 45.

The appellant underwent another VA psychiatric examination in 
September 2003.  He reported that he saw "flash people" and 
that he heard their voices.  His insight and judgment were 
poor.  The examiner rendered an Axis I diagnosis of PTSD of 
moderate severity and stated that the appellant's symptoms 
interfered with his sleep.  The examiner assigned a GAF score 
of 45.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, a 70 percent rating is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DSM-IV.  As 
indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), 
the GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness and a 51-60 rating indicates moderate 
difficulty in social, occupational or school functioning.  
The DSM-IV describes a GAF score of 51 to 60 as reflecting a 
moderate level of impairment, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning, 
e.g., having few friends or having conflicts with peers or 
co-workers.   38 C.F.R. § 4.130.  See Cathell v. Brown, 8 
Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 
267 (1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between September 2001 and September 2003, the appellant's 
GAF score basically ranged from 40 to 50.

Evidence supports an initial schedular evaluation of 70 
percent for the appellant's PTSD.  The medical evidence shows 
that the appellant's PTSD symptomatology was severe enough to 
result in auditory and visual hallucinations at times, 
survivor guilt, social isolation, anxiety, depressed mood, 
anhedonia, chronic sleep impairment, difficulty controlling 
anger and interpersonal difficulties.  These symptoms were 
severe enough that the GAF scores assigned by VA 
psychiatrists generally ranged between 40 and 50 at best.  
Furthermore, the appellant's PTSD symptoms resulted in the 
need for psychiatric outpatient treatment, as well as a 
continuing need for medication.  These PTSD symptoms more 
closely approximate the criteria for a 70 percent evaluation.

However, the appellant is not entitled to a 100 percent 
schedular rating.  The evidence of record does not indicate 
that he experiences total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The objective findings of the appellant's VA 
outpatient psychiatric treatment between 2000 and 2003, the 
March 2002 VA psychiatric examination and the September 2003 
VA psychiatric examination contain no evidence that the 
appellant's symptoms are so incapacitating as to border on 
gross repudiation of reality.  In each instance, the 
appellant has been found to be oriented and capable of 
expressing himself in a coherent and fairly logical manner 
and, despite some significant psychiatric symptoms, the 
appellant's speech, behavior and manner were essentially 
appropriate much of the time.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 70 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The RO considered, and rejected, the assignment of an 
extraschedular evaluation.  The Board finds no evidence that 
the appellant's service-connected psychiatric disability has 
presented such an unusual or exceptional disability picture 
at any time as to require an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The initial schedular evaluation in this case is not 
inadequate.  There is a higher rating for a psychiatric 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has required outpatient treatment for his PTSD 
since the grant of service connection.  The appellant has not 
offered any objective evidence of any symptoms due to the 
PTSD that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case at any time.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996) (When evaluating an increased rating claim, it 
is well established that the Board may affirm an RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
psychiatric disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating for the 
psychiatric disability. An initial evaluation of 70 percent 
is warranted, but the findings needed for the next higher 
evaluation of 100 percent were not demonstrated in the 
clinical evidence of record.


Total Evaluation Based on Unemployability

With respect to the appellant's claim for a total evaluation 
based on individual unemployability (TDIU), applicable law 
provides that a total disability rating for compensation may 
be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that, if there's one such disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Based on the evidence of record, it is clear that the 
appellant does meet the percentage requirements for 
consideration of a total evaluation under 38 C.F.R. § 4.16(a) 
in that he has only one service-connected disability (PTSD) 
that is evaluated as 70 percent disabling.  Therefore, the 
remaining question is whether the appellant is unemployable 
as a result of his service-connected PTSD.  The evidence 
supports such a conclusion.  

Evidence for consideration with respect to this matter 
includes the August 2002 written statement of the appellant's 
treating psychologist who stated that although the appellant 
was compliant with his treatment plan, chronic PTSD continued 
to interfere significantly with the appellant's ability to 
function in social and occupational roles.  The psychologist 
noted the appellant's severe symptoms of hypervigilance and 
lack of trust in others; she stated that these symptoms 
significantly impacted the appellant's ability to function 
interpersonally.  

Similar findings were included in this psychologist's October 
2003 statement in which she concluded that the appellant's 
chronic PTSD condition significantly impacted the appellant's 
ability to form and/or maintain relationships, as well as his 
ability to obtain and/or maintain employment.  The examiner 
indicated that prior psychiatric reports indicated that the 
veteran's PTSD alone rendered him unemployable.  Therefore, 
the Board concludes that entitlement to a total evaluation 
based on individual unemployability due to service-connected 
disability has been established.

Based on its review of the relevant evidence relating to the 
psychiatric disability discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds that 
it is as likely as not the appellant is precluded from work 
by his psychiatric disability as he is due to his other non-
service-connected impairments.  The severe hypervigilance and 
survivor guilt, the auditory and visual hallucinations, the 
severe social isolation, the distrustfulness and the poor 
frustration control clearly interfere with the appellant's 
capacity to engage in substantially gainful employment.  As 
the appellant has been found by a VA psychologist to be 
unable to establish or maintain effective social and 
occupational relationships and to be unable to handle 
stressful circumstances and since unemployability has been 
implied by VA psychiatrists because his psychiatric 
symptomatology has resulted in average GAF scores of 45, a 
total disability based upon individual unemployability is 
warranted.


ORDER

Service connection for a sleep disorder is denied.

Entitlement to the assignment of an earlier effective date 
for the award of service connection for PTSD is denied.

An initial evaluation in excess of 70 percent for the PTSD 
disability is denied.

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The appellant's three new and material evidence claims are 
therefore REMANDED to the RO/AMC for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
each of the three claims on appeal and 
the evidence and information that is 
necessary to establish his entitlement to 
each of the underlying claims for the 
benefits sought by the appellant.  He 
should also be told to provide any 
evidence in his possession pertinent to 
each claim.  38 C.F.R. § 3.159 (2005).
      (a) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a psychiatric disorder 
that was last denied in an March 2000 
Board decision.  

      (b) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a low back disorder that 
was last denied in a December 2000 Board 
decision.

      (c) The RO/AMC will advise the 
appellant of what evidence would 
substantiate his petition to reopen his 
claim of entitlement to service 
connection for a skin disorder that was 
last denied in a March 2000 Board 
decision.

2.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the claims 
to reopen on appeal, following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  In so doing, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration and 
advise the appellant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).

3.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


